NUMBER 13-18-00177-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


CARLTON E. CORBIN,                                                                      Appellant,
                                                  v.


HOWARD M. REINER,                                                                         Appellee.


                 On appeal from the County Court at Law No. 2
                       of Montgomery County, Texas.



                              ORDER OF ABATEMENT
              Before Justices Contreras, Longoria, and Hinojosa
                              Order Per Curiam

        Appellant, Carlton E. Corbin, appeals a “Judgment on Successor Administrator’s

Petition for Bill of Review.”1 The judgment is contained in the clerk’s record and reflects



        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C. S.).
a file-stamped date of February 23, 2018; however, the judgment does not indicate the

date the judgment was signed. Accordingly, we now ABATE the appeal to the trial court

for a determination regarding the date the judgment was signed.

      The trial court shall issue findings of fact and conclusions of law regarding the date

that the judgment was signed and to reflect the change in a corrected judgment. These

documents should be forwarded to the Clerk of this Court in a supplemental record within

twenty-one days from the date of this order.

      It is so ordered.

                                                 PER CURIAM

Delivered and filed the
18th day of June, 2018.




                                            2